                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:16-CV-695-FDW-DCK

 BARONIUS PRESS, LTD.,                                    )
                                                          )
                       Plaintiff,                         )
                                                          )
    v.                                                    )              ORDER
                                                          )
 SAINT BENEDICT PRESS LLC,                                )
                                                          )
                     Defendant.                           )


         THIS MATTER IS BEFORE THE COURT on “Defendant’s Motion For Extension Of

Time To Respond To Plaintiff’s Second Amended Verified Complaint” (Document No. 95) filed

November 19, 2018. This motion has been referred to the undersigned Magistrate Judge pursuant

to 28 U.S.C. § 636(b), and immediate review is appropriate. Having carefully considered the

motion and the record, and noting consent of Plaintiff’s counsel, the undersigned will grant the

motion.

         IT IS, THEREFORE, ORDERED that “Defendant’s Motion For Extension Of Time To

Respond To Plaintiff’s Second Amended Verified Complaint” (Document No. 95) is GRANTED.

Defendant shall have up to and including December 28, 2018 to answer or otherwise respond to

Plaintiff’s Second Amended Complaint.


                                        Signed: November 19, 2018




         Case 3:16-cv-00695-FDW-DCK Document 96 Filed 11/20/18 Page 1 of 1
